DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	This application is a continuation in part of application serial no. 14/959,551, filed 12/4/15, which claims priority from provisional application no. 62100764, filed 1/7/15.  This application is also a continuation in part of application serial no. 14/690,679, filed 4/20/15, which claims priority from provisional application no. 61983291, filed 4/23/14.  Applicant’s amendment filed January 5, 2021, has been entered.  Prior to the amendment, claims 1-24 were pending in the application.  After entry of the amendment, claims 1-24 remain pending; of these, claims 1 and 10 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 103
4.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sollami U.S. Patent Application Publication No. 2002/0109395 (“Sollami ‘395”) in view of O’Neill, U.S. Patent No. 5,725,283.
Sollami ‘395 discloses a bit holder 90 (Figs. 9-10) having a body (e.g., 92, 93, 94) with a bottom (see back side 94b) and a generally cylindrical shank 97 depending axially from the bottom of the body.  The shank includes a top segment (i.e., an upper 
In the same field of endeavor, O’Neill discloses a bit holder (see sleeve 250 in Figs. 11-12) having a body (e.g., the collar 254 and/or the area above it) with a bottom (inside surface 256) and a generally cylindrical shank (body member 252) extending axially from the bottom of the body.  O’Neill teaches providing an undercut (undercut area 290; Fig. 12) in the bottom 256 of the body order to distribute stresses formed in the body and/or the shank during use (see col. 6, lines 29-34).  O’Neill further teaches 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in O’Neill, to provide the Sollami ‘395 bit holder with an undercut on the bottom of the body, in order to better distribute stresses formed at the joinder of the shank and the body.
With respect to claims 2, 9, 11, and 18, Sollami ‘395 does not specifically disclose the body height being greater than the shank length (as recited in claims 2 and 11) or the top segment contacting length being at least 1/3 of the shank length (as recited in claims 9 and 18).  It is considered, however, that the necessary or desired relationships recited are largely dependent on the size of the associated base block and bit holder dimensions, the type of driver upon which the base block is mounted, and the anticipated use for the associated cutting tool.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed relationships through routine experimentation.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable dimensions or relationships for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the relationships recited.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the Sollami ‘395 bit holder and base block with the specific relationships recited.

With respect to claims 5-6 and 14-15, see Sollami ‘395 Fig. 9.
With respect to claims 7 and 16, Sollami ‘395 further discloses a flange (flange portion 94)  on the bottom of the body.  O’Neill also discloses a flange (collar 254) and further teaches that the undercut is an annular rounded undercut (see the radiused area 92 in Fig. 8).
With respect to claims 8 and 17, Sollami ‘395 further discloses a central bore 107.
With respect to claim 10, Sollami ‘395 further discloses a base block 61 (Figs. 5-8) including a base 86 and a receiving portion having a bore 80.
With respect to claim 19, the Sollami ‘395 base block includes a pair of flat vertical sides (see, e.g., Fig. 8).
With respect to claim 20, Sollami ‘395 discloses an extension of an arcuate segment of the bore (the portions above or below the slot 87 in Fig. 5).

Response to Arguments
5.	Applicant's arguments submitted in the response filed January 5, 2021,  have been fully considered but are moot in view of the new grounds of rejection advanced herein.  

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        13 March 2020